— Judgment unanimously affirmed, with costs. The main grievance of plaintiff in the prior action involving rights in the streets of Sea Gate was that plaintiff was not permitted to have free use of the Sea Gate avenue entrance. It was so found by the trial court. The same condition existed at the time of the trial. By its order, this court meant to leave the situation in respect of the Sea Gate avenue gates as it was at the time of the commencement of the action and at the time of trial. Were there justification for plaintiff’s claim that the judgment finally entered in the prior action gave to it the right to enter and leave Sea Gate by the Sea Gate avenue gates, its remedy would not be by action. Furthermore, we are of opinion that limiting plaintiff to entrance to Sea Gate by way of the West Thirty-seventh street entrance is a reasonable regulation. Present—'Lazansky, P. J., Young, Kapper, Hagarty and Tompkins, JJ. Settle order on notice.